Citation Nr: 1146942	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to July 1966. He died in December 2003.  The appellant is seeking VA death pension benefits as the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim on appeal.

The Board notes that it must initially determine whether the appellant has presented new and material evidence sufficient to reopen the previously denied claim on appeal. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the appellant's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board has therefore listed the issue on the title page accordingly.   

In October 2010, the appellant testified at a local hearing before a Decision Review Officer (DRO). A copy of the transcript is of record.  

The issue of entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving VA death benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2. The claim of entitlement to non-service connected death pension benefits was denied in a May 2005 administrative decision by the RO.  

3. The evidence received since the May 2005 RO decision is new and material.  


CONCLUSIONS OF LAW

1. The May 2005 RO decision, that denied the claim of entitlement to non-service connected death pension benefits, is final. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the May 2005 RO decision, and the claim of entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving VA death benefits, is reopened. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the favorable decision to reopen the claim on appeal, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the appellant is moot or represents harmless error.  

II. Decision

The appellant seeks to reopen her claim on appeal. In the May 2005 RO decision, the appellant was denied non-service connected death pension benefits as the evidence of record showed the Veteran was divorced at the time of his death and there was no evidence to show she was the un-remarried spouse of the Veteran for VA purposes. The appellant submitted a July 2005 notice of disagreement (NOD) and a statement of the case was issued in September 2005; however, the appellant did not submit a substantive appeal, thus this decision became final. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011). If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2011).

Additional evidence has been added to the record, which does not include official service department records, since the May 2005 RO decision. For the reasons discussed below, the evidence is new and material and the claim on appeal is reopened for adjudication on the merits.

The additional evidence added to the record since the May 2005 final rating decision includes the Veteran and appellant's March 1981 marriage certificate, an undated memorandum from a Social Security Administration (SSA) claims representative received by the RO in October 2010, and the October 2010 DRO hearing transcript. 

Specifically, the Board notes that the March 1981 marriage certificate is new, in that it was not previously of record at the time of the May 2005 RO decision, and is not cumulative or redundant of evidence already of record because it documents the appellant's marriage to the Veteran, which was not previously established by the evidence of record. Thus, this evidence is material because it bears directly and substantially upon a specific matter under consideration, and by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim on appeal.    

For the reasons stated above, the Board finds that the newly submitted evidence to be both new and material. Having submitted new and material evidence, the appellant's claim on appeal is reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2011).


ORDER

As new and material evidence has been received, the claim of entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving VA death benefits, is reopened; and to that extent only, the appeal is granted.

	(CONTINUED ON NEXT PAGE)



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a Veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West Supp. 2010).

A 'surviving spouse' is defined as (1) a person of the opposite sex in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West Supp. 2010); 38 C.F.R. § 3.50(b) (2011).

In an October 2004 Application for DIC benefits, via a VA Form 21-534, the appellant reported that she was never separated from the Veteran by court order;  yet, she left the Veteran after a 1990 or 1991 incident, in which he tried to push her down a flight of stairs in their apartment during an argument. The appellant explained that she left because the Veteran would not get help for his alcoholism. In a January 2005 personal statement, she further noted that she filed for divorce in Odessa, Texas, but before the divorce was final, the Veteran called her and she dropped the divorce proceeding because they had reconciled. Prior to the Veteran's death, the last time she heard from him was in December 2002.

While the appellant asserts that she is the surviving spouse of the Veteran, the Board finds there is conflicting evidence of record. December 2002 VA outpatient treatment records noted the Veteran was divorced and that his girlfriend was in jail, and October 2003 VA outpatient treatment records made reference to the Veteran's lady friend and fiancé. In addition, the Veteran's death certificate listed his marital status as divorced; however, in a November 2009 NOD, the appellant reported that she was in the process of getting the certificate amended from divorced to married through the court. The Board has yet to receive such evidence.

Also of record is the memorandum from a SSA claims representative who reported that, after assistance from the Lubbock, Texas office, no divorce was found from 1979 to 2004. Most recently at the October 2010 DRO hearing, the appellant reiterated that she filed for divorce in Odessa, Texas, but stopped the proceeding around 1983 or 1984 because she and the Veteran had reconciled. Thereafter, she recounted the incident in which she decided to leave the Veteran and noted her discovery, with help from SSA, that she and the Veteran were never divorced. 

After a review of the evidentiary record and in light of the appellant's assertions, the Board finds that additional development is necessary to ascertain the Veteran's marital status at the time of his death, and if he was married, to whom. 

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Contact the appellant and request that she submit the amended copy of the Veteran's death certificate, if it exists and is available, for which she made reference to in the November 2009 NOD. 

2. Obtain from the appropriate authorities in Lubbock, Texas, a certified copy of records, if any, that pertain to the Veteran's marital status at the time of his death in December 2003, to include any marital, separation, and/or divorce proceedings. The appellant should be requested to sign, if necessary, any authorization for release of these records to VA. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

